Order entered January 7, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-19-01031-CR
                               No. 05-19-01032-CR
                               No. 05-19-01033-CR

                      VICTOR CARL TERRY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from the 380th Judicial District Court
                           Collin County, Texas
 Trial Court Cause Nos. 380-80282-2019, 380-82927-2018 & 380-82928-2018

                                       ORDER

      Before the Court is appellant’s December 29, 2020 motion for pro se access

to the record on appeal. In the motion, appellant states he wants the record to file a

pro se response to the Anders brief.

      On March 24, 2020, we sent appellant a letter informing him that his

appointed counsel had filed an Anders brief. The letter instructed appellant to file

any motion for pro se access to the appellate record by April 15, 2020. We
specifically noted that if we did not receive a motion for pro se access to the record

by that date, the appeals would be submitted on the Anders brief filed by counsel.

Appellant did not respond. The appeals were submitted on November 4, 2020, and

an opinion issued on December 2, 2020.

      In light of this, we DENY appellant’s motion as untimely.

                                              /s/   LESLIE OSBORNE
                                                    JUSTICE